        Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 1 of 30
                                                          C21-2875 JST


                                                                                APPEAL, DISMISSED




                                  U.S. Bankruptcy Court
                    California Northern Bankruptcy Court (San Jose)
                            Adversary Proceeding #: 21−05002

 Assigned to: Judge Stephen L. Johnson                          Date Filed: 01/19/21
 Lead BK Case: 20−51735                                         Date Dismissed: 03/31/21
 Lead BK Title: Vikram Srinivasan
 Lead BK Chapter: 11
 Demand:
  Nature[s] of Suit: 91 Declaratory judgment
                      11 Recovery of money/property − 542 turnover of property
                      72 Injunctive relief − other



 Plaintiff
 −−−−−−−−−−−−−−−−−−−−−−−
 Vikram Srinivasan                             represented by Vinod Nichani
 1651 Green Valley Road                                       Nichani Law Firm
 Danville, CA 94526                                           111 N Market St. #300
 SSN / ITIN: xxx−xx−6812                                      San Jose, CA 95113
                                                              (408) 800−6174
                                                              Email: vinod@nichanilawfirm.com

                                                             Geoff Wiggs
                                                             Law Offices of Geoff Wiggs
                                                             1900 South Norfolk St. #350
                                                             San Mateo, CA 94403
                                                             (650)577−5952
                                                             Email: ECF@wiggslaw.com


 V.

 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Fay Servicing LLC                             represented by Arnold L. Graff
 ( E. Loockerman Street                                       Aldridge Pite, LLP
 #311                                                         4375 Jutland Dr. #200
 Dover, DE 19901                                              P.O. Box 17933
                                                              San Diego, CA 92177−0933
                                                              (858) 750−7600
                                                              Email: agraff@wrightlegal.net


 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Civic Holdings III Trust                      represented by David M. Poitras
 500 Deleware Avenue                                          Jeffer Mangels Butler and Marmaro
 11th Floor                                                   1900 Avenue of the Stars 7th Fl
 Wilmington, DE 19801                                         Los Angeles, CA 90067−2904
                                                              (310) 201−3571
                                                              Email: dpoitras@jmbm.com

Case: 21-05002     Doc# 79-2      Filed: 04/19/21     Entered: 04/19/21 15:10:27        Page 1 of
                                              30                                                    1
       Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 2 of 30


                                                             Elaine Soong
                                                             Summitt Legal P.C.
                                                             2015 Manhattan Beach Blvd. #111
                                                             Redondo Beach, CA 90278
                                                             (310) 426−8988
                                                             Fax : (310)730−5967
                                                             Email: Elaine.soong@summitlegal.pro

                                                             Amelia Valenzuela
                                                             Wedgewood Office of the General Counsel
                                                             2015 Manhattan Beach Blvd.
                                                             Redondo Beach, CA 90278
                                                             (310) 640−3070
                                                             TERMINATED: 04/08/2021


 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Civic Real Estate Holdings III, LLC          represented by David M. Poitras
 850 New Burton Road                                         (See above for address)
 Ste 201
 Dover, DE 19904                                             Elaine Soong
                                                             (See above for address)

                                                             Amelia Valenzuela
                                                             Wedgewood Office of the General Counsel
                                                             2015 Manhattan Beach Blvd.
                                                             Redondo Beach, CA 90278
                                                             (310) 640−3070
                                                             TERMINATED: 04/08/2021


 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Anthony and Lisa Nadalin                     represented by Mark V. Isola
 1666 Summitridge Drive                                      Brothers Smith
 Beverly Hills, CA 90210                                     2033 N Main St Suite 720
                                                             Walnut Creek, CA 94596
                                                             925−744−9700
                                                             Email: misola@brotherssmithlaw.com

  Filing Date        #                                      Docket Text

                          37   Order Denying Motion for Preliminary Injunction (Related Doc # 17) (al)
  03/01/2021                   (Entered: 03/01/2021)

                          65   Order Granting Motion to Dismiss (Related Doc # 28) Case Management
  03/31/2021                   Action due after 4/14/2021. (al) (Entered: 03/31/2021)

                          66   Judgment (Related Doc #65) Case Management Action due after
  03/31/2021                   4/14/2021. (al) (Entered: 04/01/2021)




Case: 21-05002     Doc# 79-2     Filed: 04/19/21     Entered: 04/19/21 15:10:27        Page 2 of
                                             30                                                          2
                                                                         Entered
                                            Case 4:21-cv-02875-JST Document      on Docket
                                                                            1-2 Filed 04/21/21 Page 3 of 30
                                                                                    March 01, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: March 1, 2021

                                   3
                                   4
                                   5                                                ______________________________________________
                                                                                    Stephen L. Johnson
                                   6                                                U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10                     UNITED STATES BANKRUPTCY COURT
                                  11                     NORTHERN DISTRICT OF CALIFORNIA
                                  12
                                  13
                                        In re VIKRAM SRINIVASAN,                         Case No. 20-51735 SLJ
                                  14
                                                                                         Chapter 11
                                  15                       Debtor.
                                        VIKRAM SRINIVASAN, Debtor,                       Adv. Proc. No. 21-5002
                                  16
                                  17                                 Plaintiff,

                                  18           v.
                                  19
                                        FAY SERVICING LLC et al,
                                  20
                                                                     Defendants.
                                  21
                                  22
                                              ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION
                                  23
                                              Plaintiff-Debtor Vikram Srinivasan requests I issue a preliminary injunction to
                                  24
                                       prevent Defendants from modifying, transferring, or encumbering certain real property that
                                  25
                                       is the subject of a long-running dispute between the parties. Defendants oppose Plaintiff’s
                                  26
                                       injunction request, arguing such relief is inappropriate because Debtor does not own the
                                  27
                                       property—and never has, since title to the property was in the name of a company Plaintiff
                                  28
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                         1/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  3 12
                                                                                                              1 of of
                                                                          30                                                                 3
                                              Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 4 of 30




                                   1   owned and not Plaintiff’s name—and in any event the property was foreclosed on over a
                                   2   year ago, and sold shortly after to a third party.
                                   3           I will deny Plaintiff’s motion because he fails to show that he could satisfy any of the
                                   4   factors that apply to the imposition of an injunction.
                                   5     I.    BACKGROUND 1
                                   6           Plaintiff filed this adversary proceeding on January 19, 2021. ECF 1. Plaintiff alleges
                                   7   that his wholly owned company Summitridge Venture Group, LLC (“Summitridge”) bought
                                   8   real property located at 1648 Summitridge Drive, 2 Beverly Hills, California 90210 on
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   September 25, 2018 (“Property”). Id. ¶ 13. That purchase was financed in part by a
                                  10   $3,500,000 loan from Civic Financial Services, LLC, which was secured by a deed of trust
                                  11   and Plaintiff’s personal guarantee. Id. ¶ 14. Then, on February 12, 2019, the deed of trust was
                                  12   assigned to Civic Holdings III Trust (“Civic Holdings”) and recorded. Id. ¶ 18.
                                  13           Plaintiff later defaulted on the note, and Civic Holdings recorded a notice that set a
                                  14   foreclosure for September 13, 2019. Id. ¶ 20–21. Summitridge filed a Chapter 11 petition on
                                  15   September 12, 2019 – the day before the foreclosure sale – which caused Civic Holdings to
                                  16   postpone the sale in light of the automatic stay. Id. ¶ 22; see Case No. 19-51855. That
                                  17   bankruptcy was dismissed with a 90-day bar on refiling on November 12, 2019. Id. ECF 17.
                                  18           On November 21, 2019, after Summitridge’s bankruptcy case was dismissed,
                                  19   Summitridge and Fay Servicing LLC (“Fay”), Civic Holdings’ servicer, entered into a
                                  20   forbearance agreement, which provided that Civic Holdings would not foreclose on the
                                  21   Property until May 1, 2020, provided Summitridge paid Civic Holdings $712,823.87 by
                                  22   November 26, 2019, as well as timely monthly payments thereafter. Id. ¶ 23. On November
                                  23   25, 2019, Plaintiff paid Fay $250,000 by wire on behalf of Summitridge, but Summitridge
                                  24
                                  25
                                  26
                                               1It is not material that some of these facts are drawn from Defendants’ papers
                                       because Plaintiff conceded at the hearing on this matter that they are not disputed.
                                  27          2 Plaintiff notes the property is also known as 1666 Summitridge Drive, Beverly Hills,

                                  28   California APN: 4335-009-012. ECF 1 ¶ 12.
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                      2/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  4 12
                                                                                                              2 of of
                                                                          30                                                              4
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 5 of 30




                                   1   was unable to pay the remaining amount because its “bank account being frozen due to an
                                   2   unrelated matter,” causing it to default on the forbearance agreement. Id. ¶ 26.
                                   3          Civic Holdings rescheduled the foreclosure sale for December 4, 2019. But Plaintiff
                                   4   filed an individual Chapter 11 petition on December 2, 2019. 3 On December 3, 2019, Fay
                                   5   contacted Summitridge about entering into a second forbearance agreement. Id. ¶ 30. These
                                   6   discussions resulted in an agreement that Civic Holdings would not foreclose until after
                                   7   December 6, 2019, provided it received a payment of $112,937.87 before 11:00 a.m. on
                                   8   December 4, 2019. Id. ¶ 31. On December 4, 2019, Civic Holdings proceeded with the
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   foreclosure sale and was the winning bidder. Id. ¶ 34. It later received a trustee’s deed upon
                                  10   sale. Id. On January 3, 2020, Civic Holdings transferred the Property to Civic Real Estate
                                  11   Holdings III, LLC. Id. ¶ 36. Finally, on September 21, 2020, Civic Real Estate Holdings III,
                                  12   LLC and Anthony and Lisa Nadalin entered into a real estate purchase agreement, and the
                                  13   sale was closed on October 22, 2020. Id. ¶ 37. 4
                                  14          Based on these facts, Plaintiff’s complaint asserts five claims: (1) for a judicial
                                  15   declaration that Plaintiff and Summitridge are alter egos, and that both the foreclosure sale
                                  16   and sale to the Nadalins were voided by the automatic stay; (2) for a judicial declaration,
                                  17   premised on the alter ego claim, that the State court action is subject to the automatic stay in
                                  18   this case; (3) turnover under § 542 of funds paid by Plaintiff under the forbearance
                                  19   agreements; (4) civil contempt under § 105(a) for violations of the automatic stay arising
                                  20   from the State court motion to expunge Plaintiff’s lis pendens; and (5) injunctive relief under
                                  21   § 105(a) to prevent Defendants from improving, transferring, or encumbering the Property.
                                  22          Plaintiff filed this motion for preliminary injunction on February 12, 2021. ECF 17-1.
                                  23   In sum, Plaintiff contends that while Summitridge held title to the Property at the time of
                                  24
                                              3  Plaintiff’s individual bankruptcy case was dismissed on January 8, 2019 because
                                  25   Plaintiff failed to file certain court-ordered documents. Case No. 19-42729, ECF 15.
                                               4 Plaintiff contends this sale occurred subject to a lis pendens he recorded against the
                                  26
                                       Property. ECF 1 ¶ 37. Defendants filed a motion to expunge the lis pendens in State court,
                                  27   and the court issued an order granting the motion, but such order was stayed pending a
                                  28   determination that the automatic stay did not stay that order.
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                        3/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  5 12
                                                                                                              3 of of
                                                                          30                                                                5
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 6 of 30




                                   1   the foreclosure sale, his interests and those of Summitridge were so closely aligned that the
                                   2   stay in Plaintiff’s individual 2019 bankruptcy case barred the foreclosure sale of the Property.
                                   3   He contends that any change to the status quo would impair his interests in the Property. As
                                   4   a consequence, he seeks an order that enjoins Defendants from transferring, improving,
                                   5   modifying, or improving the Property during this adversary proceeding. Plaintiff says such
                                   6   relief is necessary because those actions would entail additional litigation cost.
                                   7          Both Wedgwood and the Natalins filed oppositions on February 22, 2021. ECF 35,
                                   8   35. While different in their particulars, both parties argue Plaintiff’s motion is baseless
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   because the alter ego doctrine cannot be employed offensively, meaning the Property was
                                  10   not subject to the automatic stay in Plaintiff’s 2019 bankruptcy, so the foreclosure sale and
                                  11   subsequent transfer were not improper violations of the automatic stay. In addition, the
                                  12   opposing parties question whether injunctive relief is necessary here because Plaintiff seeks
                                  13   money damages.
                                  14          Plaintiff filed a reply on February 24, 2021. ECF 36. The reply largely reiterates the
                                  15   arguments presented in the motion: neither Civic Holdings nor the Natalins are bona fide
                                  16   purchasers because they were notified of Plaintiff’s bankruptcy and the automatic stay that
                                  17   arose therein; that California allows a corporation to disavow its corporate form in the
                                  18   manner Plaintiff argues for; and that he meets the standard for granting a preliminary
                                  19   injunction because he will suffer irreparable harm if Defendants are not enjoined from
                                  20   taking actions on the Property. Finally, Plaintiff for the first time argues that Wedgwood has
                                  21   no standing to oppose the motion, as its security interest in the Property was extinguished at
                                  22   the foreclosure sale Plaintiff elsewhere contends violated the automatic stay.
                                  23   II.    LEGAL STANDARD
                                  24          A party to a bankruptcy adversary proceeding may move for a preliminary injunction.
                                  25   Civil Rule 65(a) 5 (incorporated by Bankruptcy Rule 7065). To prevail on such a motion, the
                                  26
                                              5Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  27   Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  28   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                        4/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  6 12
                                                                                                              4 of of
                                                                          30                                                                6
                                              Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 7 of 30




                                   1   moving party must show “that an injunction would be in the public interest, that without an
                                   2   injunction irreparable harm is likely, that the balance of equities tips in its favor, and that it is
                                   3   likely to succeed on the merits.” DISH Network Corp. v. FCC, 653 F.3d 771, 776 (9th Cir.
                                   4   2011) (citing Winter v. NRDC, 555 U.S. 7, 20 (2008)). The Ninth Circuit applies a sliding
                                   5   scale approach where, for instance, “a stronger showing of irreparable harm to plaintiff
                                   6   might offset a lesser showing of likelihood of success on the merits.” Alliance for the Wild
                                   7   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
                                   8   III.    DISCUSSION
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9           A. Plaintiff Does not Satisfy any of the Factors for Granting a Preliminary Injunction
                                  10              1. Plaintiff is Unlikely to Succeed on the Merits
                                  11                      The Court is not likely to Conclude the Stay in Debtor’s
                                                          Prior Individual Case Stayed the 2019 Foreclosure of the
                                  12                      Property
                                  13           Plaintiff’s lawsuit is built almost entirely around a single contention: that he and
                                  14   Summitridge, his wholly owned company, are the same person. Plaintiff contends Civil
                                  15   Holdings violated the automatic stay in Plaintiff’s prior bankruptcy case by foreclosing on
                                  16   property in Summitridge’s name. To give substance to this somewhat odd contention,
                                  17   Plaintiff claims that Summitridge is his alter ego. He therefore contends that any property in
                                  18   Summitridge’s name was part of his personal bankruptcy case and protected by the
                                  19   automatic stay in that case. ECF 17-1, p. 4.
                                  20           I cannot find it likely that Plaintiff will succeed on the merits of that contention.
                                  21   “Ordinarily, a corporation is regarded as a legal entity separate and distinct from its
                                  22   stockholders, officers and directors. Under the alter ego doctrine, however, where a
                                  23   corporation is used by an individual or individuals, or by another corporation, to perpetrate
                                  24   fraud, circumvent a statute, or accomplish some other wrongful or inequitable purpose, a
                                  25   court may disregard the corporate entity and treat the corporation’s acts as if they were done
                                  26
                                  27   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                           5/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  7 12
                                                                                                              5 of of
                                                                          30                                                                   7
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 8 of 30




                                   1   by the persons actually controlling the corporation.” Communist Party v. 522 Valencia, Inc., 35
                                   2   Cal. App. 4th 980, 993 (1995) (citations omitted). “In general, the two requirements for
                                   3   applying the alter ego doctrine are that (1) there is such a unity of interest and ownership
                                   4   between the corporation and the individual or organization controlling it that their separate
                                   5   personalities no longer exist, and (2) failure to disregard the corporate entity would sanction
                                   6   a fraud or promote injustice.” Id. (citations omitted). Some cases allow “corporations to
                                   7   disavow the corporate form where doing so prevents injustice.” Brooklyn Navy Yard
                                   8   Cogeneration Partners, L.P. v. Superior Ct., 60 Cal. App. 4th 248, 259 (1997) (collecting cases).
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   But as a general matter “[p]arties who determine to avail themselves of the right to do
                                  10   business by means of the establishment of a corporate entity must assume the burdens
                                  11   thereof as well as the privileges.” Id. (citations and internal quotation marks omitted).
                                  12          Plaintiff has provided no controlling caselaw for the contention the automatic stay
                                  13   arising in an individual’s bankruptcy case covers property of a non-debtor corporate entity.
                                  14   The sole Ninth Circuit decision referred to in Plaintiff’s brief, In re American Hardwoods, 885
                                  15   F.2d 621 (9th Cir. 1989), holds that a bankruptcy court has no power under § 105(a) to
                                  16   permanently enjoin collection actions against insiders who owned, controlled, and financed a
                                  17   manufacturing company because such an injunction runs afoul of § 524(e). If the case means
                                  18   anything here, it means the Ninth Circuit actually respects the boundaries between closely
                                  19   held companies and their owners. Plaintiffs also rely on In re A.H. Robins Co., 880 F.2d 694,
                                  20   but the Ninth Circuit expressly limited that decision in American Hardwoods to its unique
                                  21   facts. Those facts included 195,000 personal injury claimants, which is not our case.
                                  22          Plaintiff’s cited bankruptcy cases from the Ninth Circuit are no better. In re Circle K
                                  23   Corporation, 121 B.R. 257 (Bankr. D. Ariz. 1990), involved a decision by the bankruptcy court
                                  24   to enjoin district court litigation against certain company insiders (admittedly, non-debtors)
                                  25   which could have triggered payments on insurance policies in debtor’s favor. Enjoining
                                  26   those suits, the court reasoned that, at least at the early stage of the case, debtor needed relief
                                  27   from the potential adverse consequences of the litigation. Likewise, in In re Family Home
                                  28
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                          6/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  8 12
                                                                                                              6 of of
                                                                          30                                                                  8
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 9 of 30




                                   1   Services, Inc., 105 B.R. 937 (Bankr. C.D. Cal. 1989), the bankruptcy court enjoined actions by
                                   2   creditors of an HMO against its individual members. In doing so, it specifically held that any
                                   3   claims against members would result in claims being filed against HMO, and large collection
                                   4   of those claims and angry customers would be deleterious to the reorganization effort.
                                   5          This case is different. Plaintiff’s relief would require a determination by the court that
                                   6   the stay in Plaintiff’s individual chapter 11 case covered the property of his wholly owned
                                   7   limited liability company. Effectively, he seeks to impose that stay retroactively to a date
                                   8   more than one year ago, before the foreclosure of the Property. I doubt I could ever
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   conclude this argument was sustainable.
                                  10                      If the Court Accepted Plaintiff’s Alter Ego Argument, he
                                                          Would be Bound by Prior Orders Barring the 2019 Filing
                                  11
                                              Plaintiff’s argument for retractive recognition of his ownership of the Property
                                  12
                                       creates a legal quagmire. Judge Hammond ordered Summitridge’s case dismissed and placed
                                  13
                                       a 90-day bar on refiling. Moreover, § 109(g) disqualifies a debtor who files less than 180 days
                                  14
                                       after the dismissal of a prior case. 6 Given this, it is certainly arguable that Plaintiff 2019 case,
                                  15
                                       filed on December 2, 2019, was barred.
                                  16
                                                          The Stay in this Case Terminated by Operation of Law
                                  17
                                              It is conceivable, but not exactly clear, that Plaintiff is relying on the automatic stay in
                                  18
                                       his current case for his claimed § 105(a) relief. But that argument is not sustainable. The
                                  19
                                       automatic stay terminated in this case under § 362(c)(3)(A). Case No. 20-51735 ECF 52.
                                  20
                                       Plaintiff’s motion in essence asks that I use my power under § 105(a) to enjoin activity that
                                  21
                                       would already be enjoined, but for the fact that Plaintiff no longer has the protection of the
                                  22
                                       automatic stay. Plaintiff does not explain how this would carry out the provisions of
                                  23
                                       § 362(a). I find it would not; in fact, granting the injunction Plaintiff seeks would subvert the
                                  24
                                  25
                                  26
                                              6Section 109(g) refers to a prior case of an individual. Debtor is an individual.
                                  27   Summitridge is not. But if they are the same, as Plaintiff himself contends, it is arguable the
                                  28   provision applies.
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                           7/12

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#37
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/01/21     Entered: 04/19/21
                                                                                      03/01/21   15:10:27Page
                                                                                               14:04:36    Page  9 12
                                                                                                              7 of of
                                                                          30                                                                   9
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 10 of 30




                                   1   Code by denying the force of § 362(c)(3)(A), which terminated the automatic stay here by
                                   2   operation of law. 7
                                   3          Any such argument would fail for the additional reason that it would represent a
                                   4   collateral attack on my order denying Plaintiff’s motion to extend the stay. Moreover, that
                                   5   order is itself on appeal, and the existence of the appeal typically divests a bankruptcy court
                                   6   of jurisdiction “over those aspects of the case involved in the appeal.” In re Padilla, 222 F.3d
                                   7   1184, 1190 (9th Cir. 2000); Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)
                                   8   (“The filing of a notice of appeal . . . confers jurisdiction on the court of appeals and divests
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   the district court of its control over those aspects of the case involved in the appeal.”). The
                                  10   bankruptcy court retains jurisdiction over all other matters that it must undertake to
                                  11   implement or enforce the judgment or order but it “may not alter or expand upon the
                                  12   judgment.” Padilla, 222 F.3d at 1190. The effect of that order was to allow § 362(c)(3)(A) to
                                  13   terminate the automatic stay on January 9, 2021.
                                  14          I conclude that Plaintiff does not have a reasonable likelihood of prevailing on the
                                  15   merits. Plaintiff’s contention that the stay from his individual case barred a foreclosure of
                                  16   Summitridges’s property is not likely to be sustained. If I accepted that argument, Plaintiff
                                  17   was then bound by prior rulings that barred future bankruptcy cases, calling into question
                                  18   the filing of the underlying case. Finally, if the request for an injunction is premised on the
                                  19   now-expired stay in the present case, it must fail. In short, Plaintiff has not shown he can
                                  20   succeed on the merits.
                                  21              2. Plaintiff Fails to Show that Irreparable Harm is Likely
                                  22          In addition to having no chance on the merits, I find Plaintiff shows no likelihood of
                                  23   irreparable harm. “Under Winter, plaintiffs must establish that irreparable harm is likely, not
                                  24   just possible, in order to obtain a preliminary injunction.” Wild Rockies, 632 F.3d at 1131
                                  25   (emphasis in original) (citing Winter, 555 U.S. at 21). Plaintiff argues he will suffer irreparable
                                  26
                                              7  Plaintiff also invokes the turnover provisions of § 542 in the third claim of his
                                  27   complaint. ECF 1, p. 12. But because that claim seeks a certain sum of money, I find no
                                  28   basis to issue an injunction by force of that claim, and so disregard it.
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                          8/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#37
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/01/21       Entered: 04/19/21
                                                                                         03/01/21    15:10:27Page
                                                                                                  14:04:36     Page
                                                                                                                  8 of10
                                                                                                                       12
                                                                           of 30                                                              10
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 11 of 30




                                   1   harm if the Property is further encumbered, improved, or modified, or is transferred during
                                   2   this adversary proceeding. He alleges this is so because such actions will cause Plaintiff to
                                   3   incur additional litigation costs in removing such encumbrances and modifications. He also
                                   4   points to California Civil Code § 3387, arguing that section creates a presumption of
                                   5   irreparable harm in cases involving real estate.
                                   6          First, California Civil Code § 3387 does not apply here. That section says: “It is to be
                                   7   presumed that the breach of an agreement to transfer real property cannot be adequately
                                   8   relieved by pecuniary compensation. In the case of a single-family dwelling which the party
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   seeking performance intends to occupy, this presumption is conclusive. In all other cases,
                                  10   this presumption is a presumption affecting the burden of proof.” Plaintiff’s complaint does
                                  11   not assert a claim for breach of a contract to transfer real property. In fact, the complaint
                                  12   does not even assert a claim for breach of either forbearance agreement. But if it did, the
                                  13   record shows that those agreements were separate from the original agreement to purchase
                                  14   the Property. Because this injunction is not premised on the breach of a real property
                                  15   transfer agreement, the California Civil Code § 3387 presumption does not apply.
                                  16          Second, even if that presumption did apply, that presumption only burdens
                                  17   Defendants with showing that money damages would adequately compensate Plaintiff here –
                                  18   as opposed to conclusively showing such damages are insufficient – because the Property is
                                  19   not, and was not, Plaintiff’s residence. Plaintiff’s petition in this case shows his home address
                                  20   is currently 440 Dixon Landing Road G201, Milpitas, CA 95035. ECF 1, p. 2. And his 2019
                                  21   petition shows his home address then was 1651 Green Valley Road, Danville, CA 94526.
                                  22   Case No. 19-42729 ECF 1, p. 2. Since the Property is not Plaintiff’s residence, Defendants
                                  23   have to rebut the presumption that damages are insufficient to compensate Plaintiff. I find
                                  24   Defendants can do so by pointing to Plaintiff’s own allegations. Plaintiff’s motion states that
                                  25   the harm he will suffer if Defendants are not enjoined is increased litigation costs to remove
                                  26   encumbrances, and costs in removing any modifications. That is, Plaintiff states he would
                                  27
                                  28
                                       ORDER DENYING MOTION FOR
                                       PRELIMINARY INJUNCTION                                                                        9/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#37
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/01/21       Entered: 04/19/21
                                                                                         03/01/21    15:10:27Page
                                                                                                  14:04:36     Page
                                                                                                                  9 of11
                                                                                                                       12
                                                                           of 30                                                            11
                                              Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 12 of 30




                                   1     have to pay extra money to reverse such actions. Plaintiff does not explain why monetary
                                   2     costs like these cannot be compensated with money damages. I find they can.
                                   3            I also note that Plaintiff fails to show there is any likelihood that Defendants are
                                   4     doing what Plaintiff seeks to enjoin, or will in the near future. At most, Plaintiff states that
                                   5     “[w]ork has already commenced on the subject property[,]” ECF 17-1, p. 6, but I can find
                                   6     nothing in the record to corroborate this allegation. And even accepting that the Property is
                                   7     unique, this does not mean any work done would automatically be injurious to Plaintiff.
                                   8                3. The Equities Favor Defendants
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9            Next, I find the equities of this case favor Defendants. Plaintiff seeks to undo a
                                  10     foreclosure and subsequent sale of the Property that occurred over a year ago. He seeks to
                                  11     do so via a retroactive determination that Summitridge is his alter ego, where in prior
                                  12     proceedings regarding the Property he appears to have relied on Summitridge’s separate
                                  13     corporate personhood. Moreover, this proceeding is just one of a number of cases, both in
                                  14     and out of bankruptcy court, aimed at frustrating the efforts of creditors to exercise their
                                  15     rights in the Property. Both his and Summitridge’s prior bankruptcies have been dismissed
                                  16     for failure to follow court orders, and it appears this bankruptcy was the product of the State
                                  17     court ruling that his lis pendens was invalid. Plaintiff’s 2019 case seems to have been filed in
                                  18     Plaintiff’s name rather than Summitridge’s, because that company was barred by Judge
                                  19     Hammond from filing another case for 90 days. I find the record shows Plaintiff has acted
                                  20     inequitably across these cases, so this factor weighs against granting the motion.
                                  21                4. The Public Interest Does Not Support Granting a Preliminary Injunction
                                  22            Finally, I find the public interest will not be served by granting Plaintiff the relief he
                                  23     seeks. Plaintiff argues a preliminary injunction is necessary to enforce the automatic stay,
                                  24     which in turn is essential to any honest debtor successfully reorganizing their affairs. I agree,
                                  25     but as discussed above, the automatic stay had no effect on the foreclosure sale, so the
                                  26     important interest Plaintiff identifies will not be served by the injunction he seeks.
                                  27
                                  28
                                         ORDER DENYING MOTION FOR
                                         PRELIMINARY INJUNCTION                                                                        10/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 37
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/01/21      Entered: 04/19/21
                                                                                            03/01/21   15:10:27 Page
                                                                                                     14:04:36     Page
                                                                                                                     1012
                                                                                                                        of
                                                                             of12
                                                                                30                                                             12
                                               Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 13 of 30




                                   1     IV.    CONCLUSION
                                   2            Plaintiff is not entitled to a preliminary injunction under § 105(a). Accordingly, it is
                                   3     hereby ordered that Plaintiff’s motion be denied.
                                   4            IT IS SO ORDERED.
                                   5                                           END OF ORDER
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                         ORDER DENYING MOTION FOR
                                         PRELIMINARY INJUNCTION                                                                      11/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 37
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/01/21      Entered: 04/19/21
                                                                                            03/01/21   15:10:27 Page
                                                                                                     14:04:36     Page
                                                                                                                     1113
                                                                                                                        of
                                                                             of12
                                                                                30                                                           13
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 14 of 30




                                   1                                   COURT SERVICE LIST
                                   2           U.S. Mail:
                                   3           Fay Servicing LLC
                                               c/o Registered Agent Solutions Inc.
                                   4
                                               1220 S St. Ste. 150
                                   5           Sacramento, CA 95811-7147
                                   6           [ECF recipients]
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                         ORDER DENYING MOTION FOR
                                         PRELIMINARY INJUNCTION                                                         12/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 37
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/01/21      Entered: 04/19/21
                                                                                            03/01/21   15:10:27 Page
                                                                                                     14:04:36     Page
                                                                                                                     1214
                                                                                                                        of
                                                                             of12
                                                                                30                                              14
                 Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 15 of 30

                                                    Notice Recipients
District/Off: 0971−5                     User: admin                         Date Created: 3/1/2021
Case: 21−05002                           Form ID: pdfeoapc                   Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Fay Servicing LLC      ( E. Loockerman Street       #311     Dover, DE 19901
            Fay Servicing LLC      c/o Registered Agent Solutions Inc.   1220 S St. Ste. 150     Sacramento, CA
            95811−7147
                                                                                                            TOTAL: 2




      Case:21-05002
      Case: 21-05002 Doc#
                     Doc#37-1
                          79-2 Filed:
                               Filed:03/01/21
                                      04/19/21 Entered:
                                               Entered:03/01/21
                                                        04/19/2114:04:36
                                                                 15:10:27 Page
                                                                          Page115
                                                                                of
                                         of130                                                                         15
                                            Case 4:21-cv-02875-JST DocumentEntered on Docket
                                                                            1-2 Filed 04/21/21 Page 16 of 30
                                                                                    March 31, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: March 31, 2021

                                   3
                                   4
                                   5                                                ______________________________________________
                                                                                    Stephen L. Johnson
                                   6                                                U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10                     UNITED STATES BANKRUPTCY COURT
                                  11                     NORTHERN DISTRICT OF CALIFORNIA
                                  12
                                  13
                                        In re VIKRAM SRINIVASAN,                         Case No. 20-51735 SLJ
                                  14
                                                                                         Chapter 11
                                  15                       Debtor.
                                        VIKRAM SRINIVASAN, Debtor,                       Adv. Proc. No. 21-5002
                                  16
                                  17                                 Plaintiff,

                                  18           v.
                                  19
                                        FAY SERVICING LLC et al,
                                  20
                                                                     Defendants.
                                  21
                                  22
                                                           ORDER GRANTING MOTION TO DISMISS
                                  23
                                              Defendants Wedgewood, LLC, Civic Real Estate Holdings III, LLC, and Civic
                                  24
                                       Holdings III Trust move for dismissal of Plaintiff Vikram Srinivasan’s adversary proceeding.
                                  25
                                       Defendants argue that Plaintiff’s entire complaint is premised on the theory that he and his
                                  26
                                       wholly owned company are alter egos, as without such a finding none of Plaintiff’s claims
                                  27
                                  28
                                       ORDER GRANTING MOTION TO DISMISS                                                               1/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  1 of16
                                                                                                                       12
                                                                           of 30                                                             16
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 17 of 30




                                   1   can survive as a matter of law. Plaintiff responds that Defendants’ motion is a veiled attempt
                                   2   to dispute allegations of fact, and that each claim is adequately pled.
                                   3          I will grant the motion without leave to amend. Defendants are correct that Plaintiff’s
                                   4   alter ego theory fails as a matter of law. And because each claim depends on the automatic
                                   5   stay in Plaintiff’s individual case protecting the property of an entity Plaintiff wholly owns,
                                   6   such failure means those claims must be dismissed as well. And since no set of facts could
                                   7   make Plaintiff’s alter ego theory viable, leave to amend would be futile.
                                   8    I.    BACKGROUND
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9          Plaintiff filed this adversary proceeding on January 19, 2021. ECF 1. Plaintiff alleges
                                  10   that his wholly owned company Summitridge Venture Group, LLC (“Summitridge”) bought
                                  11   real property located at 1648 Summitridge Drive, 1 Beverly Hills, California 90210 on
                                  12   September 25, 2018 (“Property”). Id. ¶ 13. That purchase was financed in part by a
                                  13   $3,500,000 loan from Civic Financial Services, LLC, which was secured by a deed of trust
                                  14   and Plaintiff’s personal guarantee. Id. ¶ 14. Then, on February 12, 2019, the deed of trust was
                                  15   assigned to Civic Holdings III Trust (“Civic Holdings”) and recorded. Id. ¶ 18.
                                  16          Plaintiff later defaulted on the note, and Civic Holdings recorded a notice that set a
                                  17   foreclosure for September 13, 2019. Id. ¶ 20–21. Summitridge filed a Chapter 11 2 petition on
                                  18   September 12, 2019 – the day before the foreclosure sale – which caused Civic Holdings to
                                  19   postpone the sale in light of the automatic stay. Id. ¶ 22; see Case No. 19-51855. That
                                  20   bankruptcy was dismissed with a 90-day bar on refiling on November 12, 2019. Id. ECF 17.
                                  21          On November 21, 2019, after Summitridge’s bankruptcy case was dismissed,
                                  22   Summitridge and Fay Servicing LLC (“Fay”), Civic Holdings’ servicer, entered into a
                                  23   forbearance agreement. That agreement provided that Civic Holdings would not foreclose
                                  24          1 Plaintiff notes the property is also known as 1666 Summitridge Drive, Beverly Hills,
                                  25   California APN: 4335-009-012. ECF 1 ¶ 12.
                                              2 Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  26
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  27   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                       Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER GRANTING MOTION TO DISMISS                                                             2/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  2 of17
                                                                                                                       12
                                                                           of 30                                                           17
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 18 of 30




                                   1   on the Property until May 1, 2020, provided Summitridge paid Civic Holdings $712,823.87
                                   2   by November 26, 2019, as well as timely monthly payments thereafter. Id. ¶ 23. On
                                   3   November 25, 2019, Plaintiff paid Fay $250,000 by wire on behalf of Summitridge, but
                                   4   Summitridge was unable to pay the balance because of its “bank account being frozen due to
                                   5   an unrelated matter,” causing it to default on the forbearance agreement. Id. ¶ 26.
                                   6          Civic Holdings rescheduled the foreclosure sale for December 4, 2019. But Plaintiff
                                   7   filed an individual Chapter 11 petition on December 2, 2019. 3 On December 3, 2019, Fay
                                   8   contacted Summitridge about entering into a second forbearance agreement. Id. ¶ 30. These
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   discussions resulted in an agreement that Civic Holdings would not foreclose until after
                                  10   December 6, 2019, provided it received a payment of $112,937.87 before 11:00 a.m. on
                                  11   December 4, 2019. Id. ¶ 31. 4 On December 4, 2019, Civic Holdings proceeded with the
                                  12   foreclosure sale and was the winning bidder. Id. ¶ 34. It later received a trustee’s deed upon
                                  13   sale. Id. On January 3, 2020, Civic Holdings transferred the Property to Civic Real Estate
                                  14   Holdings III, LLC. Id. ¶ 36. Finally, on September 21, 2020, Civic Real Estate Holdings III,
                                  15   LLC and Anthony and Lisa Nadalin entered into a real estate purchase agreement, and the
                                  16   sale was closed on October 22, 2020. Id. ¶ 37.5
                                  17          Based on these facts, Plaintiff’s complaint asserts five claims: (1) for a judicial
                                  18   declaration that Plaintiff and Summitridge are alter egos, and that both the foreclosure sale
                                  19   and sale to the Nadalins were voided by the automatic stay; (2) for a judicial declaration,
                                  20   premised on the alter ego claim, that the State court action is subject to the automatic stay in
                                  21   this case; (3) turnover under § 542 of funds paid by Plaintiff under the forbearance
                                  22
                                  23          3  Plaintiff’s individual bankruptcy case was dismissed on January 8, 2019 because
                                  24   Plaintiff failed to file certain court-ordered documents. Case No. 19-42729, ECF 15.
                                               4 Other filings state the second forbearance agreement in fact required a payment of

                                  25   $513,323.87, as well as action by Plaintiff to dismiss his bankruptcy case. ECF 39-2, p.5.
                                       Such facts are irrelevant to this motion, but are provided for completeness.
                                  26           5 Plaintiff contends this sale occurred subject to a lis pendens he recorded against the

                                  27   Property. ECF 1 ¶ 37. Defendants filed a motion to expunge the lis pendens in State court,
                                       and the court issued an order granting the motion, but such order was stayed pending a
                                  28   determination that the automatic stay did not stay that order.
                                       ORDER GRANTING MOTION TO DISMISS                                                              3/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  3 of18
                                                                                                                       12
                                                                           of 30                                                            18
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 19 of 30




                                   1   agreements; (4) civil contempt under § 105(a) for violations of the automatic stay arising
                                   2   from the State court motion to expunge Plaintiff’s lis pendens; and (5) injunctive relief under
                                   3   § 105(a) to prevent Defendants from improving, transferring, or encumbering the Property.
                                   4          Defendants filed this motion to dismiss on February 19, 2021. ECF 28. Defendants
                                   5   argues that Plaintiff’s substantive claims fail as a matter of law because the automatic stay did
                                   6   not protect the Property, as it was owned by Summitridge. Then, Defendants argue the
                                   7   claims for declaratory relief also fail because Plaintiff has no cognizable substantive claims.
                                   8          Plaintiff filed his opposition on March 9, 2021. ECF 49. Plaintiff asserts the motion
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   seeks to impermissibly dispute factual allegations, and that each claim is adequately pled.
                                  10          Defendants filed a reply on March 16, 2021, largely reiterating the motion. ECF 55.
                                  11   II.    LEGAL STANDARD
                                  12          A defendant may assert, by motion, the defense that the plaintiff has failed to state a
                                  13   claim upon which relief can be granted. Civil Rule 12(b)(6) (incorporated by Bankruptcy
                                  14   Rule 7012). At its heart, a motion to dismiss argues that even if the plaintiff is given every
                                  15   benefit of the doubt, the plaintiff’s claim should be dismissed because it is unsupported by
                                  16   factual assertions or is otherwise not legally cognizable.
                                  17          For purposes of evaluating a motion to dismiss, the court “must presume all factual
                                  18   allegations of the complaint to be true and draw all reasonable inferences in favor of the
                                  19   nonmoving party.” Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). Court
                                  20   generally “may not consider any material beyond the pleadings” when deciding a motion to
                                  21   dismiss. Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir.
                                  22   1990). However, the court may consider material submitted with the complaint or relied
                                  23   upon in it, and may also consider material subject to judicial notice. See Lee v. City of Los
                                  24   Angeles, 250 F.3d 668, 688–69 (9th Cir.2001).
                                  25          To state a claim for relief and survive a motion to dismiss, the pleading “does not
                                  26   need detailed factual allegations,” but the “factual allegations must be enough to raise a right
                                  27   to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                  28   Mere “labels and conclusions” or a “formulaic recitation of the elements of a cause of action
                                       ORDER GRANTING MOTION TO DISMISS                                                                4/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  4 of19
                                                                                                                       12
                                                                           of 30                                                              19
                                              Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 20 of 30




                                   1   will not do.” Id. In other words, the “complaint must contain sufficient factual matter,
                                   2   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
                                   3   U.S. 662, 678 (2009) (citations omitted). The Ninth Circuit summarizes the standard as
                                   4   follows: “[F]or a complaint to survive a motion to dismiss, the nonconclusory factual
                                   5   content, and reasonable inferences from that content, must be plausibly suggestive of a claim
                                   6   entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
                                   7   III.    DISCUSSION
                                   8           I discuss each claim below, finding they must all be dismissed because they depend
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   on Plaintiff’s alter ego theory to succeed, and that theory fails as a matter of law. I then find
                                  10   that leave to amend would be futile, as the issues with Plaintiff’s claims are legal, not factual.
                                  11           The theory underpinning Plaintiff’s complaint is that because he and Summitridge
                                  12   are, and were, alter egos, the Property was at all relevant periods owned by Plaintiff, despite
                                  13   being held in Summitridge’s name. So the automatic stay in Plaintiff’s individual bankruptcy
                                  14   case, which was still in effect when the foreclosure sale was completed, protected the
                                  15   Property, because it was part of his estate. Plaintiff asserts this means all subsequent conduct
                                  16   by Defendants – the foreclosure sale, the sale to the Nadalins, and the motion to expunge
                                  17   Plaintiff’s lis pendens in State court – are void at inception as violations of the automatic stay,
                                  18   and leave Defendants subject to contempt citations under § 105(a). All of Plaintiff’s claims
                                  19   depend on this theory being correct.
                                  20           Sections 362(a)(3) and (4) say that filing a bankruptcy case “operates as a stay,
                                  21   applicable to all entities, of” acts “to obtain possession of property of the estate,” “to
                                  22   exercise control over property of the estate,” and “to enforce any lien against property of the
                                  23   estate.” Property of the estate includes “all legal or equitable interests of the debtor in
                                  24   property as of the commencement of the case.” § 541(a)(1). “The application of the alter ego
                                  25   doctrine brings the assets of a bankruptcy debtor’s alter ego into the bankruptcy estate.”
                                  26   Towe v. Martinson, 195 B.R. 137, 140 (D. Mont. 1996) (citing Suhl v. Bumb, 348 F.2d 869, 873
                                  27   (9th Cir. 1965)). The key phrase in Towe is that an alter ego determination brings the assets of
                                  28   an alter ego into the estate; this does not happen automatically, but rather only after a court
                                       ORDER GRANTING MOTION TO DISMISS                                                                    5/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  5 of20
                                                                                                                       12
                                                                           of 30                                                                  20
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 21 of 30




                                   1   makes such an alter ego finding. Stated differently, the automatic stay does not protect the
                                   2   property of nondebtors until a bankruptcy court orders it to. See In re Ripon Self Storage, LLC,
                                   3   2011 WL 3300087, at *6 (B.A.P. 9th Cir. Apr. 1, 2011) (citing Boucher v. Shaw, 572 F.3d 1087,
                                   4   1092 (9th Cir. 2009)). While I find Plaintiff’s claims all have individual failures that merit
                                   5   their dismissal, they share an overarching defect: even if I accepted that Plaintiff and
                                   6   Summitridge are, and were, alter egos, that determination could only help his claims if my
                                   7   order has retroactive effect to the foreclosure sale. Plaintiff has not shown any authority that
                                   8   could allow my order to do so. More importantly, I find binding authority says I cannot. See
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   Roman Cath. Archdiocese of San Juan, P.R. v. Acevedo Feliciano, 140 S. Ct. 696, 701 (“Put
                                  10   colorfully, nunc pro tunc orders are not some Orwellian vehicle for revisionist history—
                                  11   creating facts that never occurred. Put plainly, the court cannot make the record what it is
                                  12   not.”) (cleaned up). As of the foreclosure sale, I am aware of no court finding that Plaintiff
                                  13   and Summitridge were alter egos, so the Property did not come into Plaintiff’s bankruptcy
                                  14   estate and was not protected by the automatic stay. 6 Because Plaintiff’s complaint is
                                  15   premised on such protection, it must be dismissed with prejudice.
                                  16          A. Plaintiff’s Turnover Claim Must be Dismissed
                                  17          Plaintiff’s third claim for turnover under §§ 541 and 542 of the $362,823.87 he paid in
                                  18   connection with the forbearance agreements must also be dismissed because those funds are
                                  19   not subject to a turnover claim. Section 542(a) says parties “in possession, custody, or
                                  20   control” of estate property “shall deliver to the trustee . . . such property or the value of such
                                  21   property, unless such property is of inconsequential value or benefit to the estate.” Plaintiff’s
                                  22
                                              6  To the extent Plaintiff’s complaint is premised on violations of the automatic stay in
                                  23   this case, not his individual case filed prior to the foreclosure sale, I find such arguments are
                                  24   similarly foreclosed by the absence of a prior alter ego finding. Additionally, because the stay
                                       did not void the foreclosure sale, and Plaintiff does not assert the foreclosure sale was faulty
                                  25   for other reasons, such arguments also fail because the Property is no longer the property of
                                       Plaintiff or Summitridge. As for Plaintiff’s claim that Defendants’ motion to expunge
                                  26
                                       Plaintiff’s recorded lis pendens on the Property violated the stay in either case, that motion
                                  27   was filed on May 20, 2020, ECF 45-17, p. 20, after Plaintiff’s prior case was dismissed and
                                       before this one was filed. The order granting the motion to expunge also did not violate the
                                  28   stay because, among other things, the State court stayed its ruling. ECF 45-18, p. 2.
                                       ORDER GRANTING MOTION TO DISMISS                                                                 6/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  6 of21
                                                                                                                       12
                                                                           of 30                                                               21
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 22 of 30




                                   1   turnover claim is essentially a breach of contract claim; Plaintiff admits as much in describing
                                   2   the basis of this claim as Plaintiff not receiving what was bargained for in the forbearance
                                   3   agreements. The problem here is that actions seeking to recover damages for a breach of
                                   4   contract are “actions to obtain property owed to a debtor, but belonging to a third party. Those
                                   5   actions c[an] hardly be characterized as actions to obtain the property owned by the debtor,
                                   6   and [are], therefore, not turnover proceedings.” In re Kincaid, 917 F.2d 1162, 1165 (9th Cir.
                                   7   1990) (citations omitted). Stated differently: “Turnover proceedings are not to be used to
                                   8   liquidate disputed contract claims.” In re Charter Co., 913 F.2d 1575, 1579 (11th Cir. 1990)
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   (citation omitted). Plaintiff’s allegations may show a plausible breach of contract claim. But
                                  10   because that claim seeks funds owed to Plaintiff, such funds are not property of the estate,
                                  11   and therefore cannot be pursued through a § 542 turnover claim.
                                  12          B. Plaintiff’s Civil Contempt Claim Must be Dismissed
                                  13          Plaintiff’s fourth claim seeks a finding of civil contempt against Defendants under
                                  14   § 105(a), arguing Defendants violated the automatic stay by conducting the foreclosure sale
                                  15   on the Property during Plaintiff’s prior individual bankruptcy case. A necessary component
                                  16   of this claim is that Summitridge and Plaintiff are alter egos; Plaintiff admits Summitridge
                                  17   was the record title holder on the Property then, so Plaintiff’s individual automatic stay could
                                  18   only apply to the Property if I find Summitridge and Plaintiff to be the same entity. I find
                                  19   this claim must be dismissed because the alleged facts show Defendants had an objectively
                                  20   reasonable basis for believing the foreclosure sale did not violate Plaintiff’s individual
                                  21   automatic stay: Summitridge owned the Property, so Plaintiff’s automatic stay could not
                                  22   protect property owned solely by Summitridge.
                                  23          Section 105(a) says I “may issue any order, process, or judgment that is necessary or
                                  24   appropriate to carry out the provisions of” the Code. “The standard for finding a party in
                                  25   civil contempt is well settled: The moving party has the burden of showing by clear and
                                  26   convincing evidence that the contemnors violated a specific and definite order of the court.”
                                  27   In re Dyer, 322 F.3d 1178, 1190–91 (9th Cir. 2003) (citation omitted). I may “impose civil
                                  28   contempt sanctions when there is no objectively reasonable basis for concluding that the
                                       ORDER GRANTING MOTION TO DISMISS                                                             7/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  7 of22
                                                                                                                       12
                                                                           of 30                                                           22
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 23 of 30




                                   1   creditor’s conduct might be lawful under” a given court order. Taggart v. Lorenzen, 139
                                   2   S. Ct. 1795, 1801 (2019). Plaintiff argues that, because Plaintiff is Summitridge’s sole
                                   3   member, made the forbearance payments personally, and is a codefendant in a suit against
                                   4   Summitridge, Defendants had no objective reasonable basis for thinking Summitridge and
                                   5   Plaintiff were separate entities. I disagree. What matters here are not the facts alleged, but the
                                   6   legal conclusions Plaintiff draws from them. Were I to accept Plaintiff’s argument, I would
                                   7   essentially find that the alter ego doctrine automatically applies whenever an entity is wholly
                                   8   owned by one person who makes payments on the entity’s behalf and is a codefendant with
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   the entity in an action against it. Plaintiff provides no authority for this, nor have I found
                                  10   any. I find it was objectively reasonable for Defendants to take at face value that
                                  11   Summitridge, not Plaintiff, owned the Property, meaning the foreclosure sale, and actions
                                  12   taken with regard to the Property after that sale, are not subject to civil contempt sanctions.
                                  13          C. Plaintiff’s Injunction Claim Must be Dismissed
                                  14          Plaintiff’s fifth claim seeks an injunction against all Defendants to bar them from
                                  15   improving, modifying, transferring, or encumbering the Property. I denied Plaintiff’s motion
                                  16   for a preliminary injunction on March 1, 2021. ECF 37. One reason I found that motion
                                  17   unmeritorious was Plaintiff’s alter ego theory of ownership of the Property had no basis in
                                  18   law. Another reason was that the automatic stay already terminated in this case, and the
                                  19   injunction seeks to bar the same conduct the stay would have already enjoined had it not
                                  20   terminated as a matter of law; I found this made the injunction request substantially a
                                  21   collateral attack on my order declining to extend the automatic stay. I made clear in that
                                  22   order that the facts governing the motion were not disputed, so my decision was rooted
                                  23   solely in the motion’s lack of legal support. Id. at 2 n.1.
                                  24          Plaintiff presents no new arguments in support of injunctive relief here. And while I
                                  25   must accept all factual allegations as true, they are the same allegations I accepted as
                                  26   undisputed in my order denying Plaintiff’s motion for a preliminary injunction. I conclude
                                  27   that the legal reasoning I used to deny the preliminary injunction motion apply with equal
                                  28   force here. As such, Plaintiff’s injunction claim must also be dismissed.
                                       ORDER GRANTING MOTION TO DISMISS                                                                 8/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  8 of23
                                                                                                                       12
                                                                           of 30                                                               23
                                            Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 24 of 30




                                   1          D. Plaintiff’s First and Second Claims for Declaratory Relief Must be Dismissed
                                   2          Plaintiff’s first and second claims seek a variety of declaratory relief. 28 U.S.C. § 2201
                                   3   allows me to “declare the rights and other legal relations of any interested party seeking such
                                   4   declaration, whether or not further relief is or could be sought,” provided there is an “actual
                                   5   controversy[.]” “Declaratory relief is available at the discretion of the district court.”
                                   6   Cheesebrough-Pond’s, Inc. v. Faberge, Inc., 666 F.2d 393, 396 (9th Cir. 1982) (citations omitted).
                                   7   “Ultimately, a critical question is whether the declaratory relief ‘will serve a useful purpose in
                                   8   clarifying and settling the legal relations in issue.’” In re Yahoo! Customer Data Sec. Breach Litig.,
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   313 F. Supp. 3d 1113, 1138 (N.D. Cal. 2018) (quoting McGraw-Edison Co. v. Preformed Line
                                  10   Prods. Co., 362 F.2d 339, 342 (9th Cir. 1966)).
                                  11          Beginning with Plaintiff’s request for a declaration that he and Summitridge are alter
                                  12   egos, I find this request fails as a matter of law. As I said in my order denying Plaintiff’s
                                  13   motion for a preliminary injunction, some cases allow “corporations to disavow the
                                  14   corporate form where doing so prevents injustice.” Brooklyn Navy Yard Cogeneration Partners,
                                  15   L.P. v. Superior Ct., 60 Cal. App. 4th 248, 259 (1997) (collecting cases). But as a general matter
                                  16   “[p]arties who determine to avail themselves of the right to do business by means of the
                                  17   establishment of a corporate entity must assume the burdens thereof as well as the
                                  18   privileges.” Id. (citations and internal quotation marks omitted). Plaintiff again fails to show a
                                  19   legal basis for making an exception to the general rule that parties accept both the benefits
                                  20   and burdens of separate corporate personhood, so this request for relief must be dismissed.
                                  21          Plaintiff raises the unusual circumstances doctrine as a basis for finding the stay in his
                                  22   individual case protected Summitridge’s property. That doctrine says the “automatic stay
                                  23   may protect nondebtors only under ‘unusual circumstances’ where the interests of the debtor
                                  24   and the nondebtor are inextricably interwoven.” Ripon, 2011 WL 3300087 at *6 (citing A.H.
                                  25   Robbins v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986)). That said, “any extension of the
                                  26   automatic stay to nondebtors does not occur automatically but requires the filing of an
                                  27   adversary proceeding requesting the bankruptcy court to act under § 105(a).” Ripon, 2011
                                  28   WL 3300087 at *6. A corollary to that rule is the stay does not automatically protect non-
                                       ORDER GRANTING MOTION TO DISMISS                                                                  9/12

                                    Case:21-05002
                                   Case:  21-05002 Doc#
                                                    Doc#65
                                                         79-2Filed:
                                                                 Filed: 04/19/21Entered:
                                                                    03/31/21       Entered: 04/19/21
                                                                                         03/31/21    15:10:27Page
                                                                                                  13:41:18     Page
                                                                                                                  9 of24
                                                                                                                       12
                                                                           of 30                                                                24
                                              Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 25 of 30




                                   1     debtor property until I order it so under § 105(a). See Ripon, 2011 WL 3300087 at *6 (“[The
                                   2     stay] does not protect non-debtor parties or their property.”) (citing Boucher v. Shaw, 572 F.3d
                                   3     1087, 1092 (9th Cir. 2009)). So even if I did agree with Plaintiff’s alter ego theory, such a
                                   4     declaration would not relate back to the time of the foreclosure sale. This means there is no
                                   5     actual controversy underpinning this declaratory relief request, as if my accepting the alter
                                   6     ego theory still means the automatic stay did not protect the Property, then Plaintiff has no
                                   7     substantive claim that Defendants violated the stay. This is a second reason I find it
                                   8     appropriate to dismiss this request for declaratory relief.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9            Plaintiff also requests I declare the foreclosure sale was void at the outset, as well as
                                  10     the sale to the Nadalins, as violations of the automatic stay. But these requests require I also
                                  11     grant Plaintiff’s request to declare him and Summitridge alter egos. This is because the
                                  12     Property must have part of Plaintiff’s bankruptcy estate for the stay to void those sales. Since
                                  13     I am dismissing Plaintiff’s complaint to the extent it seeks that alter ego determination, these
                                  14     requests must similarly be dismissed.
                                  15            Finally, Plaintiff requests a determination that the State court case involving Plaintiff’s
                                  16     lis pendens on the Property is subject to the automatic stay in this case, and is part of his
                                  17     bankruptcy estate. The first problem with this request is the automatic stay terminated
                                  18     automatically under § 362(c)(3)(A). Case No. 20-51735 ECF 52. The second problem is that,
                                  19     even if I were to grant this relief, it would have no bearing on the outcome of this litigation.
                                  20     To reiterate, Plaintiff’s ultimate assertion is that because he and Summitridge are alter egos,
                                  21     his individual automatic stay protected the Property, voiding the foreclosure sale and any
                                  22     subsequent actions affecting the Property thereafter. I have already rejected Plaintiff’s alter
                                  23     ego theory. And as mentioned above, non-debtor property is not protected by a debtor’s
                                  24     automatic stay until I issue an order saying so under § 105(a). So even if I granted this
                                  25     request for declaratory relief, it would not relate back to the filing of this case. At a
                                  26     minimum, such a declaration would not support a claim for civil contempt; the absence of
                                  27     an order stating the Property is protected by Plaintiff’s automatic stay at the time escrow
                                  28
                                         ORDER GRANTING MOTION TO DISMISS                                                                10/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 65
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/31/21      Entered: 04/19/21
                                                                                            03/31/21   15:10:27 Page
                                                                                                     13:41:18     Page
                                                                                                                     1025
                                                                                                                        of
                                                                             of12
                                                                                30                                                               25
                                               Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 26 of 30




                                   1     closed means Defendants an objectively reasonable basis for believing their actions were
                                   2     lawful. Simply put, there was no notice Plaintiff’s automatic stay could apply.
                                   3            E. Dismissal Without Leave to Amend is Appropriate Here
                                   4            Defendants request I grant their motion without leave for Plaintiff to amend his
                                   5     complaint. When a complaint is dismissed by a Civil Rule 12(b)(6) motion, “[l]eave to amend
                                   6     must be granted unless it is clear that the complaint’s deficiencies cannot be cured by
                                   7     amendment. But if amendment is futile, dismissal may be ordered with prejudice.” Romero v.
                                   8     Countrywide Bank, N.A., 740 F. Supp. 2d 1129, 1135 (N.D. Cal. 2010) (citations omitted). I
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9     find amendment would be futile here. Plaintiff’s arguments here are the same ones he made,
                                  10     and I rejected, in his motion for preliminary injunction. And as discussed above, the
                                  11     problem with Plaintiff’s complaint is not a lack of factual support, but the absence of legal
                                  12     authority to support his claims. The complaint rests on my agreeing with him that finding he
                                  13     and Summitridge are alter egos can retroactively cause the automatic stay to protect the
                                  14     Property and block Defendants’ foreclosure sale of it. I have already expressed my doubts
                                  15     about that theory, and Plaintiff presents no reason for me to reconsider here. Because this
                                  16     action depends on a theory not grounded in law, I will deny Plaintiff leave to amend.
                                  17     IV.    CONCLUSION
                                  18            Because Plaintiff’s alter ego theory fails as a matter of law, each of his claims must as
                                  19     well. And since there are no facts that Plaintiff could replead to make that legal theory work,
                                  20     leave to amend is futile here. Accordingly, it is hereby ordered that Plaintiff’s adversary
                                  21     proceeding be dismissed with prejudice.
                                  22            IT IS SO ORDERED.
                                  23                                           END OF ORDER
                                  24
                                  25
                                  26
                                  27
                                  28
                                         ORDER GRANTING MOTION TO DISMISS                                                              11/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 65
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/31/21      Entered: 04/19/21
                                                                                            03/31/21   15:10:27 Page
                                                                                                     13:41:18     Page
                                                                                                                     1126
                                                                                                                        of
                                                                             of12
                                                                                30                                                             26
                                             Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 27 of 30




                                   1                                  COURT SERVICE LIST
                                   2           [ECF recipients]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                         ORDER GRANTING MOTION TO DISMISS                                               12/12

                                       Case: 21-05002
                                       Case: 21-05002 Doc#
                                                      Doc# 65
                                                           79-2 Filed:
                                                                   Filed: 04/19/21 Entered:
                                                                       03/31/21      Entered: 04/19/21
                                                                                            03/31/21   15:10:27 Page
                                                                                                     13:41:18     Page
                                                                                                                     1227
                                                                                                                        of
                                                                             of12
                                                                                30                                              27
                                           Case 4:21-cv-02875-JST DocumentEntered on Docket
                                                                           1-2 Filed 04/21/21 Page 28 of 30
                                                                                     April 01, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                   The following constitutes the order of the Court.
                                   2                                               Signed: March 31, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10                     UNITED STATES BANKRUPTCY COURT
                                  11                     NORTHERN DISTRICT OF CALIFORNIA
                                  12
                                  13
                                        In re VIKRAM SRINIVASAN,                          Case No. 20-51735 SLJ
                                  14
                                                                                          Chapter 11
                                  15                       Debtor.
                                        VIKRAM SRINIVASAN, Debtor,                        Adv. Proc. No. 21-5002
                                  16
                                  17                                 Plaintiff,

                                  18           v.
                                  19
                                        FAY SERVICING LLC et al,
                                  20
                                                                     Defendants.
                                  21
                                  22
                                                                                  JUDGMENT
                                  23
                                              On March 31, 2021, I granted Defendants Civic Real Estate Holdings III Trust and
                                  24
                                       Civic Real Estate Holdings III, LLC’s motion to dismiss the above-captioned adversary
                                  25
                                       proceeding, without leave to amend as to all claims and defendants. ECF 65. Accordingly, it
                                  26
                                       is hereby ordered, adjudged, and decreed that:
                                  27
                                  28
                                       JUDGMENT                                                                                        1/3

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#66
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/31/21     Entered: 04/19/21
                                                                                      04/01/21   15:10:27Page
                                                                                               09:08:35    Page  283
                                                                                                              1 of
                                                                        of 30                                                                28
                                          Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 29 of 30




                                   1       1. Judgment be entered in favor of Defendants and against Plaintiff on all claims
                                   2          asserted in Plaintiff’s complaint.
                                   3       2. Plaintiff’s complaint be dismissed without leave to amend.
                                   4       3. The above-captioned adversary proceeding be dismissed without leave to amend.
                                   5       4. The Clerk is directed to close the file.
                                   6       IT IS SO ORDERED.
                                   7                                     END OF ORDER
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       JUDGMENT                                                                                2/3

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#66
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/31/21     Entered: 04/19/21
                                                                                      04/01/21   15:10:27Page
                                                                                               09:08:35    Page  293
                                                                                                              2 of
                                                                        of 30                                                        29
                                          Case 4:21-cv-02875-JST Document 1-2 Filed 04/21/21 Page 30 of 30




                                   1                             COURT SERVICE LIST
                                   2       [ECF recipients]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       JUDGMENT                                                                    3/3

                                   Case:21-05002
                                   Case: 21-05002 Doc#
                                                  Doc#66
                                                       79-2Filed:
                                                              Filed: 04/19/21Entered:
                                                                  03/31/21     Entered: 04/19/21
                                                                                      04/01/21   15:10:27Page
                                                                                               09:08:35    Page  303
                                                                                                              3 of
                                                                        of 30                                            30
